DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks
The Examiner would like to note that the method steps of claim 18 do not have to be given weight because there is no functional relationship between the medium and the video processing apparatus or computer (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory computer-readable recording medium serves as a support for the data (i.e. the bitstream) which is not used by the computer for any other purpose. However, in the interest of compact prosecution, the Examiner has still included citations above. The Examiner recommends adding instructions stored on the non-transitory computer-readable medium which cause a processor to generate a bitstream similar to claim 15. In the alternative, changing the claim type to a method would also work.

Claim Objections
Claims 6, 14, 17 and 20 are objected to because of the following informalities:  on line 3 of claim 6, the wording “whether or how to the first index” seems to be missing a word after “how to”. The same issue occurs in claims 14, 17 and 20.
 
Claim 18 is objected to because of the following informalities:  on lines 4-5, there appears to be a typo as 2 instances of “bistream” should be “bitstream”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 5, 9-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nalci et al. (“Non-CE6: An Improved Context Modeling for LFNST”, JVET-O0373, July 3-12, 2019), hereinafter Nalci in view of Koo et al. (U.S. 2022/0086449), hereinafter Koo. Nalci was cited in the Applicant’s IDS dated 3/30/22.


	Regarding claim 1, Nalci discloses a method for processing video data, comprising: 
	performing a conversion between a current video region of a video and encoded data of the video (p. 1, section 1, encoder/coded), 
	wherein the performing of the conversion includes configuring, only based on a partition type of the current video region (p. 1, section 1, first paragraph), a context model (p. 1, Title and Abstract) for coding a first bin (p. 1, section 1), the first bin and a second bin included in a bin string corresponding to a first index of a secondary transform tool applied to the current video region (p. 1, section 1 and Table 1), 
	wherein the first index indicates an applicability of the secondary transform tool and/or a kernel information of the secondary transform tool (p. 1, section 1 and Table 1), and 
	wherein the secondary transform tool includes applying, during encoding, a forward secondary transform to an output of a forward primary transform applied to a residual of a video block prior to quantization (p. 1, section 1, first paragraph and p. 2, section 2), or 
	wherein the secondary transform tool includes applying, during decoding, an inverse secondary transform to an output of dequantization to the video block before applying an inverse primary transform (p. 1, section 1, first paragraph).
	Nalci does not explicitly disclose performing a conversion between a current video region of a video and a bitstream of the video.
	However, Koo teaches performing a conversion between a current video region of a video and a bitstream of the video (Koo [0051] and [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nalci’s method with the missing limitations as taught by Koo to create a highly efficient image/video compression technique for effectively compressing and transmitting or storing, and reproducing information of high resolution and high quality images/videos (Koo [0005]-[0006]).

Regarding claim 2, Nalci in view of Koo teaches the method of claim 1, wherein the partition type is a single tree type or a dual tree type (Nalci p. 1, section 1 and Table 1).

Regarding claim 3, Nalci in view of Koo teaches the method of claim 1, wherein in case that the partition type is a single tree type, a variable ctxInc which is used to determine the context model is set equal to 0 (Nalci p. 1, Table 1 and corresponding description).

Regarding claim 4, Nalci in view of Koo teaches the method of claim 1, wherein in case that the partition type is not a single tree type, a variable ctxInc which is used to determine the context model is set equal to 1 (Nalci p. 1, Table 1 and corresponding description).

	Regarding claim 5, Nalci in view of Koo teaches the method of claim 1, wherein the current video region is a current video block, and whether the first index is included in the bitstream is based on a relationship between at least one of a width (W) and a height (H) of the current video block and an allowed maximum transform size (T) (Koo [0168]).
	The same motivation for claim 1 applies to the missing limitations of claim 5.

	Regarding claim 9, Nalci in view of Koo teaches the method of claim 1, wherein the secondary transform tool corresponds to a low frequency non-separable transform (LFNST) tool (Nalci p. 1, section 1, Abstract and Title).

	Regarding claim 10, Nalci in view of Koo teaches the method of claim 1, wherein the conversion includes encoding the current video region into the bitstream (Koo [0051]).
	The same motivation for claim 1 applies to the missing limitations of claim 10.

	Regarding claim 11, Nalci in view of Koo teaches the method of claim 1, wherein the conversion includes decoding the current video region from the bitstream (Koo [0051] and [0071]).
	The same motivation for claim 1 applies to the missing limitations of claim 11.

	Regarding claims 12 and 15, Nalci discloses a method for processing video data, comprising: 
	performing a conversion between a current video region of a video and encoded data of the video (p. 1, section 1, encoder/coded), 
	wherein the performing of the conversion includes configuring, only based on a partition type of the current video region (p. 1, section 1, first paragraph), a context model (p. 1, Title and Abstract) for coding a first bin (p. 1, section 1), the first bin and a second bin included in a bin string corresponding to a first index of a secondary transform tool applied to the current video region (p. 1, section 1 and Table 1), 
	wherein the first index indicates an applicability of the secondary transform tool and/or a kernel information of the secondary transform tool (p. 1, section 1 and Table 1), and 
	wherein the secondary transform tool includes applying, during encoding, a forward secondary transform to an output of a forward primary transform applied to a residual of a video block prior to quantization (p. 1, section 1, first paragraph and p. 2, section 2), or 
	wherein the secondary transform tool includes applying, during decoding, an inverse secondary transform to an output of dequantization to the video block before applying an inverse primary transform (p. 1, section 1, first paragraph).
	Nalci does not explicitly disclose a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: perform a conversion between a current video region of a video and a bitstream of the video.
	However, Koo teaches an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor (Koo [0225]), cause the processor to:
	perform a conversion between a current video region of a video and a bitstream of the video (Koo [0051] and [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nalci’s method with the missing limitations as taught by Koo to create a highly efficient image/video compression technique for effectively compressing and transmitting or storing, and reproducing information of high resolution and high quality images/videos (Koo [0005]-[0006]).

Regarding claims 13, 16 and 19, Nalci in view of Koo teaches the apparatus and non-transitory computer-readable storage medium of claims 12, 15, and 18, wherein the partition type is a single tree type or a dual tree type; wherein in case that the partition type is a single tree type, a variable ctxInc which is used to determine the context model is set equal to 0; and wherein in case that the partition type is not a single tree type, a variable ctxInc which is used to determine the context model is set equal to 1 (see citations and analysis for claims 3 and 4).

Regarding claim 18, Nalci in view of Koo teaches a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: generating the bistream of the video for a current video region of the video, wherein the generating the bistream includes configuring, only based on a partition type of the current video region, a context model for coding a first bin, the first bin and a second bin included in a bin string corresponding to a first index of a secondary transform tool applied to the current video region, wherein the first index indicates an applicability of the secondary transform tool and/or a kernel information of the secondary transform tool, and wherein the secondary transform tool includes applying, during encoding, a forward secondary transform to an output of a forward primary transform applied to a residual of a video block prior to quantization, or wherein the secondary transform tool includes applying, during decoding, an inverse secondary transform to an output of dequantization to the video block before applying an inverse primary transform (see Koo [0051], claim 1 citations/analysis and Remarks above for the missing bitstream limitations).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nalci in view of Koo as applied to claim 5 above, and further in view of Salehifar et al. (U.S. 2021/0084314), hereinafter Salehifar. Salehifar was cited in the Applicant’s IDS dated 3/30/22.
	
	Regarding claim 6, Nalci in view of Koo teaches the method of claim 5. Nalci does not explicitly disclose wherein a location of a last non-zero coefficient in a residual of the current video block is determined based on at least one syntax element in the bitstream, and whether or how to the first index present in the bitstream is based on a location of the last non- zero coefficient.
	However, Salehifar teaches, wherein a location of a last non-zero coefficient in a residual of the current video block is determined based on at least one syntax element in the bitstream, and whether or how to the first index present in the bitstream is based on a location of the last non- zero coefficient (Salehifar fig. 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus taught by Nalci in view of Koo with the missing limitations as taught by Salehifar to create a highly efficient image/video compression technique for effectively compressing and transmitting or storing, and reproducing information of high resolution and high quality images/videos (Salehifar [0003]-[0004]).

	Regarding claim 7, Nalci in view of Koo and Salehifar teaches the method of claim 6, wherein the first index is not included in the bitstream in a case that the last non-zero coefficient is not located in a region of the current video block to which that the secondary transform tool is applied (Salehifar fig. 5A).
	The same motivation for claim 6 applies to the missing limitations of claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nalci in view of Koo as applied to claim 1 above, and further in view of Chiang et al. (U.S. 2020/0322623), hereinafter Chiang. 

	Regarding claim 8, Nalci in view of Koo teaches the method of claim 1, wherein transform information is represented by kernel information (Koo [0086]). The same motivation for claim 1 applies to missing kernel information of claim 8.
	Nalci does not explicitly disclose wherein in response to the first index indicating the secondary transform tool being enabled, a second index indicating an applicability of the forward primary transform or the inverse primary transform and a kernel information of the forward primary transform or the inverse primary transform is not present in the bitstream and inferred to be not applied to the current video region.
	However, Chiang teaches, wherein in response to the first index indicating the secondary transform tool being enabled, a second index indicating an applicability of the forward primary transform or the inverse primary transform and a kernel information of the forward primary transform or the inverse primary transform is not present in the bitstream and inferred to be not applied to the current video region (Chiang [0099] and [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus taught by Nalci in view of Koo with the missing limitations as taught by Chiang to efficiently signal various transform modes as a result of signaling less data when not necessary (Chiang [0009]).

Claims 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nalci in view of Koo as applied to claim 12 above, and further in view of Salehifar and Chiang. 

Regarding claims 14, 17 and 20, Nalci in view of Koo teaches the apparatus and non-transitory computer-readable storage medium of claims 12, 15 and 18, wherein transform information is represented by kernel information (Koo [0086]), wherein the current video region is a current video block, and whether the first index is included in the bitstream is based on a relationship between at least one of a width (W) and a height (H) of the current video block and an allowed maximum transform size (T) (Koo [0168]); and wherein the secondary transform tool corresponds to a low frequency non-separable transform (LFNST) tool (Nalci p. 1, section 1, Abstract and Title).
	The same motivation for claim 1 applies to the missing limitations for which Koo is cited above of claim 14.

	Nalci does not explicitly disclose wherein a location of a last non-zero coefficient in a residual of the current video block is determined based on at least one syntax element in the bitstream, and whether or how to the first index present in the bitstream is based on a location of the last non- zero coefficient.
	However, Salehifar teaches, wherein a location of a last non-zero coefficient in a residual of the current video block is determined based on at least one syntax element in the bitstream, and whether or how to the first index present in the bitstream is based on a location of the last non- zero coefficient (Salehifar fig. 5A); and
	wherein the first index is not included in the bitstream in a case that the last non-zero coefficient is not located in a region of the current video block to which that the secondary transform tool is applied (Salehifar fig. 5A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus taught by Nalci in view of Koo with the missing limitations as taught by Salehifar to create a highly efficient image/video compression technique for effectively compressing and transmitting or storing, and reproducing information of high resolution and high quality images/videos (Salehifar [0003]-[0004]).

	Nalci does not explicitly disclose wherein in response to the first index indicating the secondary transform tool being enabled, a second index indicating an applicability of the forward primary transform or the inverse primary transform and a kernel information of the forward primary transform or the inverse primary transform is not present in the bitstream and inferred to be not applied to the current video region.
	However, Chiang teaches, wherein in response to the first index indicating the secondary transform tool being enabled, a second index indicating an applicability of the forward primary transform or the inverse primary transform and a kernel information of the forward primary transform or the inverse primary transform is not present in the bitstream and inferred to be not applied to the current video region (Chiang [0099] and [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus taught by Nalci in view of Koo with the missing limitations as taught by Chiang to efficiently signal various transform modes as a result of signaling less data when not necessary (Chiang [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (U.S. 2021/0314619) discloses determining a LFNST index based on a width and height of the current block being less than or equal to the maximum transform size ([0210]). Koo et al. (“CE6: Reduced Secondary Transform (RST), JVET-N0193, March 19-27, 2019) discloses RST signaling based on non-zero coefficients and inferring a RST index (p. 6, section 2.4). These two references were cited in the Applicant’s IDS dated 3/30/22.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482